NO. 12-19-00359-CV

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

 PHILIP J. EMERSON, JR.,                          §       APPEAL FROM THE 402ND
 APPELLANT

 V.                                               §       JUDICIAL DISTRICT COURT

 JERRY E. PARKER,
 APPELLEE                                         §       WOOD COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure and a court order. See TEX. R. APP. P. 42.3(c).
       A party who is not excused by statute or the appellate rules from paying costs must pay--
at the time an item is presented for filing--whatever fees are required by statute or Texas Supreme
Court order. TEX. R. APP. P. 5. An appellate court may enforce Rule 5 by any order that is just.
Id. After giving ten days’ notice, an appellate court may dismiss when the appellant fails to comply
with a requirement of the appellate rules, a court order, or a notice from the clerk requiring a
response or other action within a specified time. TEX. R. APP. P. 42.3(c).
       On November 14, 2019, Appellant, Philip J. Emerson, Jr. filed a statement of inability to
afford costs, to which the Wood County District Clerk filed a contest. On March 12, 2020, the
Honorable Lauren Parish, Senior Judge of the 115th District Court in Upshur County, signed an
order concluding that Emerson has the ability to afford payment of court costs. Emerson filed a
motion with this Court, in which he challenged Judge Parish’s order.
       On April 8, this Court issued an order denying Emerson’s request to proceed without costs
and we ordered that Emerson pay the filing fee on or before April 15. The order warned that failure
to remit the filing fee on or before April 15 would result in the Court taking appropriate action,
including dismissal of the appeal without further notice. The April 15 deadline expired, and
Emerson has not paid the required filing fee.
         Because Emerson failed, after notice, to comply with Rule 5 and an order of this Court, the
appeal is dismissed. See TEX. R. APP. P. 42.3(c).
Opinion delivered April 22, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                            APRIL 22, 2020


                                         NO. 12-19-00359-CV


                                     PHILIP J. EMERSON, JR.,
                                             Appellant
                                                V.
                                       JERRY E. PARKER,
                                             Appellee


                                Appeal from the 402nd District Court
                           of Wood County, Texas (Tr.Ct.No. 2019-327)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed; and that this decision be certified to the court below
for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.